Opinion issued November 5, 2009
 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00052-CR
____________

LANCE LOUIS JOHNS Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 351st District Court 
Harris County, Texas
Trial Court Cause No. 1119621



MEMORANDUM  OPINION
	Appellant, Lance Louis Johns, has filed a signed, notarized affidavit in the trial
court requesting that the trial court to allow him to withdraw his appeal his appeal. 
On September 15, 2009,   the trial court conducted a hearing  at which appellant stated
his desire to withdraw this appeal.  A supplemental reporter's  record  containing a
copy of  appellant's signed, notarized affidavit has been filed with the Clerk of this
Court.  In the affidavit, appellant states  "I, the appellant in the above captioned cause,
was convicted of indecency with a child and gave notice of appeal.  I do not wish to
further prosecute this appeal and request that the notice of appeal be withdrawn."  
The document is signed "Lance C. Johns" and is dated August 25, 2009.
	At the hearing, the trial court questioned appellant about the notarized request
to withdraw his appeal as follows:
		THE COURT:   Now, this request to withdraw the appeal,
did you in fact sign it?

		THE DEFENDANT:   Yes, sir.

		THE COURT:   Did you sign it freely and voluntarily?

		THE DEFENDANT:   Yes, sir.

		THE COURT:   Has anyone made you any promise or
threatened you in any way to make you sign the request?

		THE DEFENDANT:   No, sir.

		THE COURT:   So, is it your desire to terminate the appeal
in this case?

		THE DEFENDANT:   Yes, sir.

		THE COURT:   You understand that if you do withdraw the
appeal, then, basically, your appellate rights are over with
at that pint in terms of your conviction?  Do you understand
that is your desire to do this.  I am going to find that Mr. 
Johns is of sound mind and competent to make this decision and I'm satisfied that it
is a free and voluntary decision on his part and that he wants to withdraw the appeal. 
All right. Thank you, Mr. Johns.  Good luck.  I'm going to make the request to
withdraw appeal Court's exhibit no. 1 for purpose of appeal.

	Appellant has not filed a written motion to withdraw the appeal with the Clerk
of this Court.  See Tex. R. App. P. 42.2(a).  However, given appellant's expressed
desire to forego pursuit of his appeal, we conclude that good cause exists to suspend
the operation of Rule 42.2(a) in this case in accordance with Rule 2.  See Tex. R. App.
P. 2.  We have not yet issued a decision.  Accordingly, we dismiss the appeal.
	We direct the Clerk of this Court to issue the mandate within 30 days.  Tex. R.
App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.
Do not publish.  Tex. R. App. P. 47.2(b).